Citation Nr: 0522343	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-14 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected low back disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as secondary to the service-
connected low back disability.  

3.  Entitlement to service connection for joint pain claimed 
as due to undiagnosed illness.  

4.  Entitlement to a total compensation rating due to 
individual unemployability (TDIU).  






REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from November to December 
1985, January to June 1988, and from November 1990 to August 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.

By June 1998 rating decision, the RO granted an increased 
rating for the veteran's service-connected low back 
disability.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Thus, the matter of an increased rating for the service-
connected low back disability continues before the Board.  

The issues of an increased rating for a service-connected low 
back disability and TDIU rating are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from an 
innocently acquired psychiatric disorder.  

2.  The veteran is not shown to be suffering from an 
undiagnosed illness manifested by joint pain.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred as a 
result of the veteran's active military service or as a 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2004).

2.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for joint 
pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues discussed herein.  Thus, the Board believes that 
all relevant evidence that is available has been obtained.  
The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing.  The Board notes that the veteran has elected to 
forego his right to a hearing regarding these issues.  

Further, by May 2001 and January 2004 letters; September 2002 
and August 2004 supplemental statements of the case; and 
April 2004 and April 2005 supplemental statements of the 
case, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised via the foregoing documents regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been afforded VA examinations 
relevant to the issues herein, and the veteran has not 
identified any evidence relevant to these issues that has not 
yet been obtained.

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance to the veteran have been 
satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

In November 1985, during service, the veteran complained of 
right shoulder pain with sleep and exercise.  The assessment 
was that of muscular strain.  In September 1987, the veteran 
reported having arthritis.  No pertinent medical diagnosis 
was made, but a history of a sixth grade left wrist injury 
was noted.  

The veteran voiced no other concerns regarding the joints.  
The service medical records are silent regarding psychiatric 
symptomatology.  

On January 1992 VA medical examination, the veteran 
complained of left shoulder and neck pain.  The examiner made 
no relevant diagnosis.  

In January 1993, the veteran was hospitalized for two weeks 
pursuant to complaints of racing thoughts, suicidal ideation, 
and attempting to stab himself with a knife.  He stated that 
he had a history of bipolar disorder and had taken lithium in 
the past.  He stated that he had stopped taking lithium in 
recent months.  A preliminary diagnosis of bipolar disorder 
was made, and mixed personality disorder was found.  

From February to March 1993, the veteran was again admitted 
due to complaints of suicidal ideation.  He was not complying 
with medication.  The discharge diagnosis was that of mixed 
personality disorder and alcohol abuse.  

On September 1999 VA examination of the spine, the examiner 
opined that the veteran was suffering from a psychosomatic 
problem because there was no objective evidence upon which to 
substantiate the clinical picture.  The diagnosis was that of 
psychosomatic problem with back pain as perceived by patient.  

On February 2001 VA mental disorders examination, the veteran 
stated that, "[b]asically, the doctor told [him] that [he] 
[had] a psychological problem, and [he] [did not] have a back 
problem.  [He was] trying to get [his] compensation up 
because [he] [could not] stand [his] job."  

The veteran indicated that, upon leaving service, he had 
difficulty retaining gainful employment due to back pain.  He 
reported that he was working on a full-time basis as a 
security guard but had trouble going to work because of his 
low back pain.  He did not enjoy his job.  

Regarding a psychiatric hospitalization at VA in 1992, he 
stated that he "flipped out" when his girlfriend had an 
abortion and left him.  He had two outpatient treatment 
sessions following the hospital stay and was "fine" after 
that.  

The veteran denied current depression or anxiety and denied 
psychological problems generally.  Upon review of the record 
and extensive interview of the veteran, the examiner noted no 
clinical symptoms, and there was no Axis I diagnosis.  
Moreover, Axis II diagnoses were absent.  

On February 2001 VA orthopedic examination, the examiner 
diagnosed minimal narrowing of L5-S1 with no disc disease and 
interaction between psychological problems and/or psychiatric 
disorder and back complaints with the former preceding the 
latter.  

On February 2004 VA examination of the joints, the veteran 
complained of bilateral knee pain.  When asked regarding 
shoulder pain, the veteran essentially indicated that he had 
no specific complaints regarding the shoulder joints.  

The veteran complained that low back pain radiated into the 
legs.  Bilateral knee pain had its onset four years prior and 
became progressively worse.  The veteran did not use 
assistive devices but claimed that bilateral knee pain 
affected his ability to run.  He did not take medication for 
his knee pain.  

Objectively, the knees were symmetrical without swelling or 
effusion.  There was crepitus on right knee range of motion, 
and there was joint line tenderness but no other tenderness 
to palpation.  

The veteran could perform knee kicks and squats without pain, 
weakness, or incoordination.  X-ray studies of the knees were 
negative.  The examiner found no diagnosis concerning the 
knees and indicated that complaints of knee pain did not rise 
to the level of clinical diagnosis.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Personality disorders are not diseases within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303(c).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  

That statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

See 38 C.F.R. § 3.317.

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Psychiatric disorder 

The Board recognizes the veteran's history of psychiatric 
hospitalizations.  On subsequent VA mental disorders 
examination, no psychiatric diagnoses were made, and the 
veteran denied having current depression and anxiety.  

In the absence of a present disability, service connection 
cannot be granted.  See, e.g., Gilpin, supra.  Thus, because 
the veteran is not shown to suffer from an innocently 
acquired psychiatric disability, service connection must be 
denied.  Id.; 38 C.F.R. § 3.303.  

The Board observes that personality disorders are not 
compensable disabilities within the meaning of VA law and 
regulations.  38 C.F.R. § 3.303 (c).  Thus, to the extent 
that the veteran suffers from a personality disorder, it 
would not be subject to service connection.  Id.  

The Board also observes that there is no record of regular 
psychiatric or psychological treatment, and the veteran has 
not sought counseling.  The veteran has essentially denied 
having a psychiatric disability,  

Hence, in the absence of a currently diagnosed psychiatric 
disorder, service connection for such is denied.  

The Board is aware that the veteran believes he has a 
psychiatric disorder that is related to his service-connected 
low back disability.  The veteran, however, is not competent 
to render medical opinions upon which the Board may rely.  
Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
mental disorders examination in February 2001, a VA examiner 
opined that the veteran did not suffer from any present 
psychiatric disorder.  

There is no competent evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


Undiagnosed illness manifested by joint pain

Other then the veteran's service-connected low back 
disability, he has no other clinical diagnoses involving the 
joints.  Indeed, no clinically significant joint problem has 
been found whether as a manifestation of undiagnosed illness 
or otherwise.  

In the absence of a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.  

The Board need not pursue an analysis of whether the 
veteran's claimed joint symptomatology is a manifestation of 
undiagnosed illness as no relevant findings regarding the 
joints has been made and no association between any joint 
symptomatology and undiagnosed illness has been mentioned.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  

Service connection for an undiagnosed illness manifested by 
joint pain is denied.  



REMAND

In his July 2000 Substantive Appeal regarding entitlement to 
an increased rating for the service-connected low back 
disability, the veteran indicated that he desired a hearing 
before a Veterans Law Judge at the RO.  

In the October 2002 Substantive Appeal regarding the issue of 
service connection for an acquired psychiatric disorder, the 
veteran's representative stated that the veteran did not wish 
to have a hearing.  

In any event, the RO sent the veteran a letter in February 
2003 asking that he either elect to have a hearing or 
withdraw his hearing request.  The veteran did not respond.  

The RO must, therefore, clarify whether the veteran desires a 
hearing regarding the issue of entitlement to an evaluation 
in excess of 40 percent for a low back disability.  If so, 
such hearing must be scheduled.  

Action on the veteran's TDIU claim will be deferred pending 
resolution of the increased rating issue being remanded.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  

Consequently, this case is REMANDED to the RO for the 
following actions:

The RO must clarify whether the veteran 
would like to testify at a hearing before 
a Veterans Law Judge at the RO regarding 
the issue of entitlement to an evaluation 
in excess of 40 percent for a service-
connected low back disability.  If so, a 
hearing must be scheduled.  

Thereafter, if indicated, these matters should be returned to 
the Board for the purpose of appellate disposition.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


